El Juez Asociado Su. del Tobo,
emitió la opinión del tribunal.
Presentada para sn inscripción en el Registro de la Pro-piedad de Caguas una escritura de hipoteca otorgada por doña Rosario Carrión viuda de Dávila a favor de doña Mercedes Muñoz Barrios sobre la mitad indivisa de cierta finca, rústica, el registrador se negó a ello “por observar que la. finca se encuentra inscrita a nombre de doña Rosario Carrión. Cruz, casada con don Nemesio Dávila Villafañe, sin que del registro aparezca haberse liquidado la sociedad de ganan-ciales por ambos constituida.”
Contra la anterior negativa se interpuso el presente re-curso gubernativo acompañándose a la escritura de hipoteca una certificación expedida por el propio Registrador de Ca-guas de la que consta que la finca de que se trata fué adqui-rida, según la inscripción segunda de la misma, el 3 de abril de 1893 por doña Rosario Carrión y Cruz representada por su legítimo esposo Nemesio Dávila y Villafañe a título de compra y que habiendo fallecido el 3 de abril de 1899 sin otorgar testamento Nemesio Dávila Villafañe y habiendo de-clarado la Corte de Distrito de Humacao herederos suyos a sus quince hijos, uno de ellos solicitó y obtuvo la inscrip-ción a su favor de una treinta ava parte indivisa de la finca en cuestión. Véase Dávila v. Registrador de Caguas, 28 D. P. R. 197.
Siendo esos los hechos, es necesario concluir que el regis-trador erró al negarse a inscribir la hipoteca de que se trata. Este caso es igual al de Becerra v. Registrador de Guayama, 27 D. P. R. 843, citado con aprobación en el de Allende v. Registrador de San Juan, 28 D. P. R. 569. Siguiendo el mismo razonamiento que en el caso de Becerra, podemos decir aquí: la finca en cuestión ya había sido inscrita a nombre de doña Rosario Carrión presuntivamente como un bien ga-*72nancial por haberla adquirido a título oneroso durante el matrimonio. Los hijos del esposo habían sido declarados los únicos y universales herederos del mismo. La mujer siguió siendo la dueña con derecho inscrito de una mitad proindivisa de los bienes inmuebles de la sociedad de ganan-ciales, sujeta, por supuesto, a las resultas de la liquidación de dicha sociedad. Yéase el - caso de Santini et al. v. Díaz, San Miguel et al., 27 D. P. R. 817. La hipoteca aquí cons-tituida se extiende únicamente a la mitad proindivisa que según el propio registro corresponde a la esposa.
Insistimos en decir que la mejor práctica en estos casos es liquidar debida y claramente la sociedad de gananciales y hacer la inscripción consiguiente en el registro. De este modo se fijan en forma más concreta y definitiva los dere-chos de los interesados, y se evitan dudas y complicaciones en el futuro. Pero si un acreedor acepta la garantía que se le da sobre un derecho que consta del registro aunque tal vez resulte ilusorio en el futuro, el registrador no debe poner obstáculos a la transacción realizada. Presuntivamente doña Rosario Carrión es dueña de una mitad proindivisa de la finca de que se trata y como tal dueña puede vender o hipo-tecar libremente dicha participación.
Por virtud de lo expuesto se revoca la nota recurrida y se ordena la inscripción solicitada sujeta a las resultas, de la liquidación de la sociedad de gananciales de que se trata y con el defecto subsanable apuntado por el registrador en la nota que no ha sido objeto de argumentación por parte de la recurrente.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.